Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 20, 2020                                                                                     Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  160034(53)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                     SC: 160034                         Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  COA: 345268
                                                                     Saginaw CC: 84-000570-FC
  ROBIN RICK MANNING,
             Defendant-Appellant.
  _______________________________________/

          On order of the Chief Justice, the motion of Edward Finley, Jr. to file a brief amicus
  curiae is DENIED without prejudice to renewing the motion at the time a proposed amicus
  brief is submitted.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   March 20, 2020

                                                                                Clerk